Citation Nr: 0407524	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to August 
1972.  He died in July 2002, and the appellant is his mother.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to ... his or her dependent parents (in equal shares) 
or the surviving parent.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

In the case of Jones v. Brown, 8 Vet. App. 558 (1996), rev'd 
sub nom. Jones v. West, No. 96-7041 (Fed. Cir. Feb. 11, 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) construed the provisions of 38 
U.S.C.A. 
§§ 5121 and 5101(a), and found that, in order for a claimant 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

At the time of his death, the veteran had perfected an appeal 
on the issue of entitlement to an acquired psychiatric 
disorder, to include schizophrenia, chronic and 
undifferentiated type.  He had also submitted a claim of 
entitlement to service connection for residuals of a jaw 
injury.

In July 2003, the appellant submitted a detailed statement 
directly to the Board which she described as an addendum to 
her VA Form 9 (Appeal to the Board).  She also submitted 
copies of various records which appear to have already been 
on file.  However, her representative specifically stated 
that the appellant did not waive office of original 
jurisdiction adjudication of this evidence pursuant to 
38 C.F.R. § 20.1304.  Consequently, the Board concludes that 
it must remand this case for the RO to consider the 
appellant's statement in the first instance.

As an additional matter, the Board notes that VA has a duty 
to assist a claimant in developing the facts pertinent to his 
or her claim, and to notify him or her of the evidence 
necessary to complete an application for benefits.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et 
seq.; 38 C.F.R. § 3.159.  The VCAA, which became law on 
November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the Board notes that the RO cited to the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159 in the March 2003 
Statement of the Case (SOC). Nevertheless, a thorough review 
of the record does not show any document which satisfies VA's 
duty to notify under the VCAA with respect to this issue, 
particularly in light of the Court's holding in Quartuccio, 
supra.  Consequently, the Board concludes that a remand is 
required in order for the RO to take corrective action with 
respect to this matter.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
of entitlement to accrued benefits taking 
into consideration the evidence submitted 
by the appellant in July 2003.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


